Citation Nr: 1146470	
Decision Date: 12/20/11    Archive Date: 12/29/11

DOCKET NO.  04-02 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for a right knee disability, to include as secondary to service-connected degenerative arthritis of the left ankle and osteochondritis dissecans of the medial talar dome of the right ankle.

2.  Entitlement to service connection for hypertension, to include as secondary to service-connected degenerative arthritis of the left ankle and osteochondritis dissecans of the medial talar dome of the right ankle.

3.  Entitlement to an increased rating for degenerative arthritis of the left ankle, rated 10 percent disabling prior to June 10, 2011 and 20 percent disabling since that date.

4.  Entitlement to an increased rating for osteochondritis dissecans of the medial talar dome of the right ankle, rated 10 percent disabling prior to June 10, 2011 and 20 percent disabling since that date.

5.  Entitlement to a total rating for compensation purposes based on individual unemployability (TDIU).
REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1981 to February 1990. 

These matters come before the Board of Veterans' Appeals (Board) from May 2001 and April 2003 rating decisions of the Department of Veterans' Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  In the May 2001 decision, the RO denied entitlement to increased ratings for degenerative arthritis of the left ankle and osteochondritis dissecans of the medial talar dome of the right ankle.

In the April 2003 decision, the RO denied entitlement to service connection for a right knee strain and hypertension.

In March 2004, the Veteran testified before a hearing officer at the RO and a transcript of that hearing has been associated with his claims folder.

In December 2006, the Board denied the claims for service connection for a right knee disability and hypertension and remanded the increased rating claims for further development.  The Veteran appealed the Board's denials to the United States Court of Appeals for Veterans Claims (Court).

In a March 2009 memorandum decision, the Court vacated the Board's December 2006 decision, in part, and remanded the case for readjudication in compliance with directives specified in the Court's decision.

In April 2010, the Board remanded the service connection and increased rating issues for further development.

In September 2011, the Appeals Management Center (AMC) granted increased 20 percent ratings for the service-connected left and right ankle disabilities, effective June 10, 2011.  The AMC noted that the decision represented a full and final determination of the increased rating issues on appeal and that the issues were considered resolved in full.  

However, a veteran is presumed to be seeking the maximum rating permitted by law and there is no evidence that the Veteran limited his appeal to a lesser benefit.  Therefore, the claims for increased ratings for the service-connected ankle disabilities remain before the Board.  See AB v. Brown, 6 Vet. App. 35, 39 (1993); Hamilton v. Brown, 4 Vet. App. 528, 544 (1993).  

The issues of entitlement to increased ratings for the service-connected ankle disabilities and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the AMC, in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's current right knee disability is aggravated by his service-connected ankle disabilities.

2.  The Veteran's current hypertension is aggravated by his service-connected ankle disabilities.
CONCLUSIONS OF LAW

1.  The criteria for service connection for a right knee disability are met.  38 U.S.C.A. §§ 1113(b), 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2002, 2011).

2.  The criteria for service connection for hypertension are met.  38 U.S.C.A. 
§§ 1113(b), 1131, 5107(b); 38 C.F.R. §§ 3.303, 3.310.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

As the Board is granting the claims for service connection for a right knee disability and hypertension, the claims are substantiated, and there are no further VCAA duties.  Wensch v. Principi, 15 Vet App 362, 367-68 (2001); see also 38 U.S.C.A. 
§ 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

Analysis

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Service connection is also provided for a disability, which is proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  The Court has held that service connection can be granted under 38 C.F.R. § 3.310 for a disability that is aggravated by a service-connected disability and that compensation can be paid for any additional impairment resulting from the service-connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995).  VA has amended 38 C.F.R. 
§ 3.310 to explicitly incorporate the holding in Allen.

The regulation providing for service connection on an aggravation basis was amended effective October 10, 2006 to prohibit VA from conceding aggravation unless there is medical evidence showing the baseline level of the disability before its aggravation by the service-connected disability.  See 71 Fed. Reg. 52744 (September 7, 2006) (codified at 38 C.F.R. § 3.310(b)).  In this case, the Veteran applied for service connection for a right knee disability and hypertension in October 2002.  Thus, the Veteran filed his claims prior to the effective date of the amendment.

A new law or regulation applies, if at all, only to the period beginning with the effective date of the new law or regulation.  Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).

In VAOPGCPREC 7-2003, VA's General Counsel held that when a new statute is enacted or a new regulation is issued while a claim is pending, VA must first determine whether the statute or regulation identifies the types of claims to which it applies.  If the statute or regulation is silent, VA must determine whether applying the new provision to claims that were pending when it took effect would produce genuinely "retroactive effects."  If applying the new provision would produce such "retroactive effects," VA ordinarily should not apply the new provision to the claim. If applying the new provision would not produce "retroactive effects," VA ordinarily must apply the new provision.  A new law or regulation has prohibited "retroactive effects" if it is less favorable to a claimant than the old law or regulation; while a liberalizing law or regulation does not have "retroactive effects." VAOPGCPREC 7-2003; 69 Fed. Reg. 25179 (2004).

The General Counsel had previously summarized the proper analysis as follows: First, the Board must determine, on a case-by-case basis, whether the amended regulation is more favorable to the claimant than the prior regulation.  Second, if it is more favorable, the Board must, subsequent to the effective date of the liberalizing law under 38 U.S.C.A. § 5110(g) (West 2002), apply the more favorable provision to the facts of the case, unless the claimant would be prejudiced by the Board's actions in addressing the revised regulation in the first instance. Third, the Board must determine whether the appellant would have received a more favorable outcome, i.e., something more than a denial of benefits, under the prior law and regulation, including for the periods both prior to and after the effective date of the change in law.  VAOPGCPREC 3-2000 (2000); 65 Fed. Reg. 33,422 (2000).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has created a three-part test to determine whether a new law has prohibited retroactive effects: (1) "the nature and extent of the change of the law;" (2) "the degree of connection between the operation of the new rule and a relevant past event;" and (3) "familiar considerations of fair notice, reasonable reliance, and settled expectations."  Princess Cruises v. United States, 397 F.3d 1358 (Fed. Cir. 2005). If, under this test, a rule or regulation appears to have a retroactive effect, then the rule or regulation cannot be applied to cases pending at the time of its promulgation. Rodriguez v. Peake, 511 F.3d 1147 (Fed. Cir. 2008).

Inasmuch as the new version of 38 C.F.R. § 3.310 places additional restrictions on the grant of service connection on the basis of aggravation, the new regulation is less favorable to the Veteran and appears to have a retroactive effect.  Hence the old version of the regulation will be applied in this case.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis and hypertension, are presumed to have been incurred in service if such manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307(a), 3.309(a) (2011).

Notwithstanding the foregoing presumption, a claimant is not precluded from establishing service connection with proof of direct causation.  38 U.S.C.A. 
§ 1113(b); Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

VA examination reports dated in July and August 2010 reflect that the Veteran has been diagnosed as having hypertensive vascular disease and degenerative changes in the right knee (medial compartment degeneration and patellofemoral changes).  Furthermore, a June 2002 VA nursing assessment note, an April 2008 VA treatment record, and a May 2008 VA chiropractic consultation  note reveal that elevated blood pressure readings were recorded (140/90, 138/92, and 172/126, respectively).  Thus, a current right knee disability and current hypertension have been demonstrated.

The evidence does not reveal, and the Veteran has not reported, that his current right knee disability and hypertension are directly related to service.  Rather, he has contended that these disabilities are related to his service-connected ankle disabilities.

The only medical opinions as to whether the current right knee disability and hypertension are aggravated by the service-connected ankle disabilities are those of the physicians who conducted the July and August 2010 VA examinations.  The August 2010 VA examination report includes an opinion that "there was no question . . . that aggravation of the existing patellofemoral degenerative changes in the joints with reasonable medical certainty would be caused by the [Veteran's] ankle problems."  Thus, the Veteran's bilateral ankle disabilities aggravated his right knee disability.  No further explanation or reasoning for this opinion was provided.

In a May 2011 addendum to the July 2010 VA examination report, the examiner who conducted the July 2010 VA examination opined that the Veteran's bilateral ankle disability intermittently aggravated his hypertension, but did not cause continual arterial hypertension.  There was no further explanation or reasoning provided for this opinion.

While the August 2010 and May 2011 opinions were not accompanied by specific rationales, they were based upon a review of the Veteran's medical records and reported history and reflect that his current right knee disability and hypertension are, at least in part, aggravated by his service-connected ankle disabilities.  There are no medical opinions contrary to that of the August 2010 and May 2011 opinions pertaining to aggravation of the right knee disability and hypertension by a service-connected disability.  Thus, in light of these opinions and resolving reasonable doubt in favor of the Veteran, the Board concludes that the criteria for service connection for the currently diagnosed right knee disability and hypertension have been met.  38 U.S.C.A. §§ 1131, 5107(b); 38 C.F.R. §§ 3.303, 3.310(b).


ORDER

Entitlement to service connection for a right knee disability is granted.

Entitlement to service connection for hypertension is granted.

REMAND

The Court has held that entitlement to a TDIU is an element of all claims for an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to a TDIU is raised where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability. Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); see Jackson v. Shinseki, 587 F.3d 1106, 1109-10 (2009) (holding that an inferred claim for a TDIU is raised as part of an increased rating claim only when the Roberson requirements are met).

Evidence associated with the Veteran's claims file reflects that he has experienced periods of unemployment during the appeals period and that he has reported that his service-connected disabilities have contributed to some of his employment problems.  For example, in an April 2007 statement the Veteran reported that he had lost his job due to his ankle disabilities and that he had trouble finding jobs due his disability.  Given the evidence of a current disability, the Veteran's claim for the highest rating possible, and the evidence of unemployability, the record raises a claim for a TDIU under Roberson and Rice.

The Court has held that in the case of a claim for a TDIU, the duty to assist requires that VA obtain an examination that includes an opinion on what effect the Veteran's service-connected disability has on his ability to work.  Friscia v. Brown, 7 Vet. App. 294, 297 (1994).  There is no explicit opinion as to whether the Veteran's service-connected disabilities, in combination, would be sufficient to preclude gainful employment.

The Veteran's percentage ratings do not currently meet the scheduler requirements for a TDIU under 38 C.F.R. § 4.16(a) (2011).  Nevertheless, VA policy is to grant a TDIU in all cases where service-connected disabilities preclude gainful employment, regardless of the percentage evaluations.  38 C.F.R. § 4.16(b).  The Board is prohibited from assigning a TDIU on the basis of 38 C.F.R. § 4.16(b) in the first instance without ensuring that the claim is referred to VA's Director of Compensation and Pension (C&P) for consideration of an extraschedular rating under 38 C.F.R. § 4.16(b).  Bowling v. Principi, 15 Vet. App. 1 (2001).
Furthermore, the claim for a TDIU is inextricably intertwined with the claims for increased ratings for the service-connected ankle disabilities.  Holland v. Brown, 6 Vet. App. 443, 446 (1994) (a TDIU claim premised on a specific disability, is inextricably intertwined with a claim for an increased rating for the same disability).
  
Also, the Veteran has not been provided specific notice of the information and evidence that is necessary to substantiate a claim for a TDIU in accordance with the VCAA.  Cf. 38 U.S.C.A. § 5103(a).

The VCAA requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159 (c), (d).  The VCAA's duty to assist includes a duty to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 C.F.R. § 3.159(c)(4).

In a June 2009 statement (VA Form 21-4138), the Veteran reported that he was receiving treatment for, among other things, his ankles, knees, hips, back, and neck at the VA Medical Center in Phoenix, Arizona (VAMC Phoenix).  He submitted treatment records from that facility pertaining to treatment for such disabilities dated in June 2009.  The VA treatment records in the Veteran's claims file that have been obtained by the agency of original jurisdiction (AOJ) are dated from March 2001 to April 2003 and from January to December 2008.  There are no additional treatment records among the Veteran's paperless records in the Virtual VA system.  

Therefore, it appears that there may be additional VA treatment records that have not yet been obtained.  VA has a duty to obtain any such relevant records.  38 U.S.C.A. § 5103A(b), (c); Bell v. Derwinski, 2 Vet. App. 611 (1992).

In March 2007, the Veteran submitted signed and completed "Authorization and Consent to Release Information" forms (VA Form 21-4142) for treatment provided for bilateral ankle problems at NovaCare in Phoenix, Arizona and from Dr. Martin in Phoenix, Arizona.  The Veteran has submitted some records from these treatment providers, however there is no evidence that any efforts have otherwise been taken to obtain all available treatment records.  
VA has adopted a regulation requiring that when it becomes aware of private treatment records it will specifically notify the Veteran of the records and provide a release to obtain the records.  If the Veteran does not provide the release, VA has undertaken to request that the Veteran obtain the records.  38 C.F.R. § 3.159(e)(2).  Any additional treatment records pertaining to the Veteran's service-connected disabilities from NovaCare and Dr. Martin are directly relevant to the increased rating and TDIU issues on appeal.  A remand is necessary to attempt to obtain any additional relevant treatment records from these treatment providers.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should implement the Board's decision regarding the grant of entitlement to service connection for a right knee disability and hypertension and assign initial disability ratings.

2.  Ask the Veteran to report his employment history and educational experience and his earnings for the period from January 2001 to the present.

3.  Send the Veteran a VCAA notice letter pertaining to the information and evidence that is required to substantiate a claim for a TDIU.

4.  Obtain and associate with the claims file all records of the Veteran's treatment for ankle, neck, hip, lower back, and right knee disabilities and hypertension from VAMC Phoenix from April 2003 to December 2007 and from December 2008 to the present.

All efforts to obtain these records must be documented in the claims file.

If any records are unavailable, this must also be noted in the claims file and the Veteran should be notified of the identity of any records that are unavailable, the efforts VA has undertaken to obtain the records, and any further action that may be taken concerning his claims, and he should be notified to submit any additional records that are in his possession.  All such notification must be documented in the claims file.

5.  The AOJ should ask the Veteran to complete authorizations for VA to obtain all records of his treatment for ankle, neck, hip, lower back, and right knee disabilities and hypertension from NovaCare in Phoenix, Arizona and Dr. Martin in Phoenix, Arizona.  

All efforts to obtain these records must be documented in the claims file.

If the Veteran fails to furnish any necessary releases for private treatment records, he should be advised to obtain the records and submit them to VA.

If any records are unavailable, the Veteran should be notified of the identity of the records that are unavailable, the efforts VA has undertaken to obtain such records, and any additional action that may be taken concerning his claims, and he should be advised to submit any records in his possession.  All such notification must be documented in the claims file.

6.  After all efforts have been exhausted to obtain and associate with the claims file any additional treatment records, schedule the Veteran for a VA examination to determine whether his service-connected disabilities prevent him from securing and following employment for which his education and occupational experience would otherwise qualify him.

The claims folder, including this remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner should opine as to any period from January 2001 to October 30, 2002, whether it is at least as likely as not (50 percent probability or more) that the Veteran's service-connected disabilities (degenerative arthritis of the left ankle and osteochondritis dissecans of the medial talar dome of the right ankle) would, in combination, have precluded him from securing and following substantially gainful employment for which his education and occupational experience would have otherwise qualified him.

The examiner should also opine as to any period from October 31, 2002 to April 19, 2009, whether it is at least as likely as not (50 percent probability or more) that the Veteran's service-connected disabilities (degenerative arthritis of the left ankle; osteochondritis dissecans of the medial talar dome of the right ankle; hypertension; and a right knee disability) would, in combination, have precluded him from securing and following substantially gainful employment for which his education and occupational experience would have otherwise qualified him.

The examiner should also opine as to any period from April 20, 2009 to the present, whether it is at least as likely as not (50 percent probability or more) that the Veteran's service-connected disabilities (degenerative arthritis of the left ankle; osteochondritis dissecans of the medial talar dome of the right ankle; hypertension; a right knee disability; chronic left sided neck pain with degenerative spurring C4-C7; degenerative arthritis of the hips; and degenerative disc disease/degenerative arthritis of the lumbosacral spine) would, in combination, preclude him from securing and following substantially gainful employment for which his education and occupational experience would otherwise qualify him.

The examiner must provide reasons for each opinion given. 

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

The examiner is advised that the Veteran is competent to report his symptoms and history and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

7.  The AOJ should review the examination report to ensure that it contains the information and opinions requested in this remand and is otherwise complete.

8.  If, after completion of instructions 1 through 7 above, there are any periods during the period from January 2001 to the present when the Veteran was unemployed and did not meet the schedular requirements for a TDIU under 38 C.F.R. § 4.16(a), the AOJ should refer the case to VA's Director of C&P for consideration of entitlement to a TDIU under the provisions of 38 C.F.R. § 4.16(b) during those periods.

9.  If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case. Thereafter, the case should be returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


